Exhibit 10.17

 

LETTER AMENDMENT NO. 7

 

Dated as of January 14, 2003

To the Lenders and the Agent

referred to below

Ladies and Gentlemen:

Specialty Retailers (TX) LP

We refer to the Credit Agreement dated as of August 24, 2001 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among Specialty Retailers (TX) LP, as
Borrower (the "Borrower"), Stage Stores, Inc., as Parent Guarantor (the "Parent
Guarantor", and collectively with the Borrower and its other Subsidiaries, the
"Company"), the Lender Parties party thereto (the "Lenders"), Citicorp USA,
Inc., as Administrative Agent and as Collateral Agent for the Lender Parties
(the "Agent"), and Salomon Smith Barney Inc., as Arranger and Book Manager.

The undersigned hereby request the approval of the Required Lenders to (a) amend
each of the definition of "EBITDA" contained in Section 1.01 of the Credit
Agreement and the calculation of "Tangible Net Worth" contained in Section
5.04(c) of the Credit Agreement, in each case, to account for non-cash charges
and/or gains resulting from the inclusion of Debt under the Securitization
Program on the financial statements of the Borrower solely in connection with
the Borrower's compliance with any accounting requirement of the Financial
Accounting Standards Board, (b) amend Section 5.02(g) of the Credit Agreement to
permit the Parent Guarantor to repurchase its capital stock solely during the
period commencing with Fiscal Year 2002 through the Termination Date in an
aggregate amount of up to $75,000,000, subject to certain restrictions set forth
herein and (c) amend Section 5.02(o) of the Credit Agreement to increase the
amount of Capital Expenditures permitted to be made during the Fiscal Year 2003
to an aggregate amount of up to $45 million.

It is hereby agreed by you and us that, effective as of the date of this letter
amendment and waiver (this "Letter Amendment No. 7"), the Credit Agreement is
amended as follows:

(a) Section 1.01 of the Credit Agreement is amended by adding thereto the
following new definition in proper alphabetical order:

"'FASB' means the Financial Accounting Standards Board."

(b) The definition of "EBITDA" contained in Section 1.01 of the Credit Agreement
is amended in its entirety to read as follows:



"'EBITDA' means, at any date for the determination thereof, the sum, determined
on a Consolidated basis for the last twelve-month period, of (a) net income (or
net loss), (b) interest expense (including interest expense associated with the
Securitization Program), (c) income tax expense, (d) depreciation expense,
(e) amortization expense, (f) non-recurring, transactional or unusual losses
deducted in calculating net income less non-recurring, transactional or unusual
gains added in calculating net income, (g) any non-cash expenses, non-cash
losses or other non-cash charges resulting from the writedown in the valuation
of any assets in each case of the Parent Guarantor and its Subsidiaries,
determined in accordance with GAAP for such period, (h) any non-cash charges
associated with any stock compensation plans and (i) any non-cash charges
incurred by the Borrower solely as a result of compliance with any accounting
requirement of FASB that Debt under the Securitization Program be reflected on
its financial statements less any non-cash gains incurred by the Borrower solely
as a result of compliance with any accounting requirement of FASB that Debt
under the Securitization Program be reflected on its financial statements."

(c) Clause (iv) of Section 5.02(g) of the Credit Agreement is amended to read as
follows:

"(iv) in addition to the repurchases permitted by clause (iii), which may or may
not be conducted pursuant to a plan or plans to be adopted by the Board of
Directors of the Parent Guarantor and implemented in compliance with the safe
harbor provisions of Rule 10b-18 promulgated under the Securities Act of 1934,
as amended, so long as no Default has occurred and is continuing at the time of
any such repurchase,

(A) the Parent Guarantor may repurchase capital stock of the Parent Guarantor
solely for the period commencing with Fiscal Year 2002 through the Termination
Date in an aggregate amount of up to $50,000,000 pursuant to a plan or plans to
be adopted by the Board of Directors of the Parent Guarantor and implemented in
compliance with the safe harbor provisions of Rule 10b-18 promulgated under the
Securities Act of 1934, as amended; and

(B) for the period commencing on February 1, 2003 through the Termination Date,
the aggregate amount of repurchases permitted under clause (iv)(A) shall be
increased by an amount equal to the lesser of (1) 50% of net income plus any
non-cash charges incurred by the Borrower solely as a result of compliance with
any accounting requirement of FASB that the Debt under the Securitization
Program be reflected on its financial statements less any non-cash gains
incurred by the Borrower solely as a result of compliance with any accounting
requirement of FASB that the Debt under the Securitization Program be reflected
on its financial statements and (2) $25,000,000; provided, however, that,
notwithstanding the foregoing, no increase in the repurchase amount under this
clause (iv)(B) shall be permitted at any time when, on a pro forma basis after
giving effect to such repurchase, the sum of (x) the aggregate amount of unused
availability under the Commitments plus (y) the aggregate amount of unused
availability under the Securitization Program is less than $100,000,000 for the
thirty (30) consecutive days immediately prior to and immediately after giving
effect to such repurchase, as certified by the Borrower in a written notice to
the Administrative Agent at the time of such repurchase"; and

(d) Section 5.02(o) is amended by deleting the figure "$25,000,000" contained
opposite the reference to Fiscal Year 2003 in the table thereof and replacing it
with the figure "$45,000,000".

(e) Section 5.04(c) is amended by inserting the following parenthetical
immediately after the phrase "Consolidated total liabilities" in the first
sentence thereof:

"(plus any non-cash charges incurred by the Borrower solely as a result of
compliance with any accounting requirement of FASB that Debt under the
Securitization Program be reflected on its financial statements less any
non-cash gains incurred by the Borrower solely as a result of compliance with
any accounting requirement of FASB that Debt under the Securitization Program be
reflected on its financial statements, in each case net of any Taxes)";

On the date that the Board of Directors of the Parent Guarantor approves
additional repurchases of the stock referred to in Section 5.02(g)(iv) of the
Credit Agreement, as amended by this Letter Amendment No. 7, above an aggregate
amount equal to $25,000,000 for all such repurchases, the Borrower shall pay to
the Agent for the account of each Lender that has executed a counterpart of this
Letter Amendment No. 7 on or prior to the date of effectiveness hereof, a fee
(the "Stock Repurchase Fee") equal to 0.125% of the sum of such Lender's
outstanding Working Capital Commitment as of the date hereof. Upon the failure
of the Borrower to pay the Stock Repurchase Fee in accordance with the
immediately preceding sentence, this amendment shall forthwith cease to be
effective with respect to Section 5.02(g) of the Credit Agreement.

This Letter Amendment No. 7 shall become effective as of the date first above
written when, and only when, (x) the Agent shall have received counterparts of
this Letter Amendment No. 7 executed by the Borrower, the Parent Guarantor and
the Required Lenders or, as to any of such Lenders, advice satisfactory to the
Agent that such Lender has executed this Letter Amendment No. 7, and the consent
and agreement attached hereto executed by each Subsidiary Guarantor and (y) the
Borrower shall have paid all fees, costs and expenses of the Agent in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Letter Amendment No. 7 (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of Section 9.04 of the Credit Agreement. This Letter Amendment No. 7 is
subject to the provisions of Section 9.01 of the Credit Agreement.

On and after the date on which this Letter Amendment No. 7 become effective,
each reference in the Credit Agreement and each other Loan Document to "this
Agreement", "the Credit Agreement", "hereunder", "thereunder", "hereof",
"thereof" or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment
No. 7.

The Credit Agreement and each other Loan Document is and shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Letter Amendment No. 7 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

This Letter Amendment No. 7 may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment No. 7 by telecopier shall be as
effective as delivery of a manually executed counterpart of this Letter
Amendment No. 7.

This Letter Amendment No. 7 shall be governed by, and construed in accordance
with, the laws of the State of New York.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning a counterpart of the attached agreement to this
Letter Amendment No. 7.

                                                                                                                    
Very truly yours,

                                                                                                                    
SPECIALTY RETAILERS (TX) LP,

                                                                                                                    
as Borrower

                                                                                                                    
By:/s/ Richard E. Stasyszen_________

                                     Title: SVP Finance and Controller

                                                                                                                    
STAGE STORES, INC.,

                                                                                                                    
as Parent Guarantor

                                                                                                                    
By:/s/ Richard E. Stasyszen_________

                                     Title: SVP Finance and Controller

The foregoing Letter Amendment No. 7 dated as of January14, 2003 from the
Borrower and the Parent Guarantor is agreed to as of such date:

                                                                                                                    
CITICORP USA, INC., as Administrative Agent

   

                                                                                                                  
By /s/ Michael M. Schadt_________



                                                                                                                     
Title: Vice President

                                                                                                                     
Asset Based Finance

 

                                                                                                                       
Lenders: /s/ Steven Schuit____________

                                                                                                                       
[Name of Institution]

                                                                                                                       
The CIT Group/Business Credit, Inc.

   

                                                                                                                    
By Steven Schuit_____________________



                                                                                                                       
Title: Vice President

                                                                                                                       
Team Leader

                                                                                                                       
Lenders: Foothill Capital Corp_________

                                                                                                                       
[Name of Institution]

                                                                                                                       
By _/s/ Eileen Quinn____________________

                                                                                                                       
Title: AE/AVP

                                                                                                                       
Lenders: Heller Financial, Inc.__________

                                                                                                                       
[Name of Institution]

                                                                                                                       
By /s/ Larry Favre_____________________

                                                                                                                       
Title: Duly Authorized Signatory

                                                                                                                       
Lenders: National City Commercial Finance, Inc.

                                                                                                                       
[Name of Institution]

                                                                                                                       
By /s/ _Marilyn S. Hayden_______________

                                                                                                                       
Title: Officer

                                                                                                                       
Lenders: Whitehall Business Credit Corporation___

                                                                                                                       
[Name of Institution]

                                                                                                                       
By /s/ Joseph A. Klapkowski____________

                                                                                                                       
Title: Duly Authorized Signatory

 

CONSENT AND AGREEMENT

Dated as of January 14, 2003



 Each of the undersigned, as a Guarantor under the Subsidiary Guaranty dated as
of August 24, 2001 (the "Subsidiary Guaranty"), in favor of the Secured Parties
(as such term is defined in the Credit Agreement), hereby consents and agrees to
the foregoing Letter Amendment No. 7, and also agrees that notwithstanding the
effectiveness of such Letter Amendment No. 7, the Subsidiary Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Letter Amendment No. 7, each reference in the Subsidiary Guaranty to the "Credit
Agreement", "thereunder", "thereof" or words of like import shall mean and be a
reference to the Credit Agreement, as modified by such Letter Amendment No. 7.

                                                                                                                      
GNB HOLDING CO., INC.

By:/s/ Richard E. Stasyszen_________

                                        Title: SVP Finance and Controller

                                                                                                                       
SPECIALTY RETAILERS, INC.

By:/s/ Richard E. Stasyszen___________________

                                        Title: SVP Finance and Controller

                                                                                                                        
SRI LIMITED PARTNER LLC

                                                                                                                        
By /s/ Domenic Borriello

                                                                                                                       
Title: Manager

   

                                                                                                                    
SRI GENERAL PARTNER LLC



By:/s/ Richard E. Stasyszen___________________

                                        Title: Manager

                                                                                                                        

 

 